PER CURIAM.
The decision of this case having been continued until the Supreme Court should answer the questions certified to it by this court in the matter of United States v. Woo Jan (No. 3025) 250 Fed. 597, - C. C. A. —, and such questions having now been answered, as appears by the mandate of that court filed in this court in the matter of United States v. Woo Jan (No. 3025) 245 U. S. 552, 38 Sup. Ct. 207, 62 L. Ed. -, from which mandate *599it appears that the Department of Labor had no jurisdiction to issue the warrant under which Woo Shing was held:
Ordered, that the order of the District Court be reversed and vacated, and the cause be remanded, with instructions that Woo Shing be discharged from custody.